Citation Nr: 1716374	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-48 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and major depression. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to August 1973. 

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a November 2009 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Waco, Texas. 

In April 2013 and in November 2015, the Board remanded the claim for further development and to address due process matters.  

In December 2016, the Board determined an advisory expert medical opinion was required from a Veteran's Health Administration (VHA) psychiatrist to assist in the adjudication of this matter.  See 38 C.F.R. § 20.901(a).  The psychiatrist's opinion was received later the same month.  In January 2017, the Veteran was furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument. 38 C.F.R. § 20.903.  There was no response to this letter and this matter is appropriately before the Board.


FINDINGS OF FACT

1. The evidence of record preponderates against a finding that the Veteran has a psychiatric disorder, including PTSD anxiety and major depression, that had its clinical onset in or is otherwise related to his active military service.

2. There evidence does not contain clear and unmistakable evidence of a psychiatric disorder that pre-existed active service.


CONCLUSION OF LAW

The criteria for an award of service connection for an acquired psychiatric disorder, including PTSD anxiety and major depression have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2016).  In a September 2009 letter prior to the November 2009 rating on appeal, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  Additionally the Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further the RO sent a letter in January 2016 that notified the Veteran of the evidence needed to substantiate a PTSD claim based on personal assault.  The RO readjudicated this matter in April 2016 with a supplemental statement of the case.

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2004) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment, personnel, VA and other medical records have been associated with the claims file. 

Pursuant to remands for development in April 2013 and in November 2015, VA provided VA examinations in to determine the nature and etiology of the Veteran's psychiatric disability in August 2015, and April 2016.  Later after these examinations were found to continue to lack adequate findings, a VHA opinion was obtained in December 2016.  There is no argument or indication that this VHA opinion was inadequate.  The Board finds the VHA opinion report to be fully adequate and consistent with the rest of the evidence.  

In sum, the duties to notify and to assist have been met. 

Service Connection

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.  He has reported that while in the military he was verbally harassed based on his race.  Specifically, he has indicated that fellow soldiers called him racial slurs, causing him great stress, caused him to receive poor ratings on his performance reviews and caused him to go absent without leave (hereinafter "AWOL") while in service.  He contends that this harassment occurred on a daily basis, shortly after his entry into service, and lasted for the duration of his service. 

Service connection generally requires evidence of (1) a current disability; 
(2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309 (a), to include psychoses, and does not include PTSD or depression.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a psychosis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects such as personality disorders are not diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90.  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
 
When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014); Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  If the presumption of soundness applies, the burden then shifts to the Government to rebut the presumption by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 
1 Vet. App. at 227.  As further explained in Horn v. Shinseki: 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease. 

25 Vet. App. 231, 235 (2012). 

"The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.   

The Board notes that the evidence discloses other psychiatric diagnoses besides PTSD.  The Veteran's claim is deemed to encompass any mental health disorder, not just PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and 
(3) credible supporting evidence that the claimed stressor event in service occurred. 38 C.F.R. § 3.304(f). Regarding the diagnosis of PTSD, an interim final rulemaking recently amended § 4.125(a), effective August 4, 2014, to state that diagnosis of a mental disorder must conform to DSM-5, not DSM-IV. 79 Fed. Reg. 45,093 (Aug. 4, 2014).  However, the applicability date of the rulemaking indicates that the revision is not applicable where a case was certified to or pending before the Board on or before August 4, 2014.  See id. at 45, 93.  Since the Veteran's case was pending before the Board on August 4, 2014, DSM-IV is applicable to his case.

The service personnel records indicate that the Veteran's duty performance was characterized as satisfactory, although a January 1973 Airman Performance Report includes an opinion that he frequently required additional and close supervision to make certain that he performed within his potential.  This report also shows an opinion that the Veteran was well-liked by his fellow soldiers.  These records do not specifically show that he was charged with going AWOL; however, the DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that the Veteran had excessive leave of 5.0 days. 

The Report of Medical Examination in July 1970 reflects a normal psychiatric evaluation.  On the corresponding Report of Medical History, the Veteran did not check that he had or had had problems such as depression or excessive worry or frequent trouble sleeping.  The service treatment records also show that on Report of Medical Examination for the purpose of separation from service, dated in June 1973, the Veteran was observed to have a recent weight gain of 30 pounds due to improper eating habits attributed to nervousness and worry.  An accompanying Report of Medical History shows that the Veteran indicated experiencing "Depression or excessive worry" and "Nervous trouble of any sort."  See 98 pg STR at pg 3, 6, 61. 

The VA treatment records indicate the Veteran has undergone psychiatric treatment for depression, anxiety, and PTSD since 2004, approximately 31 years following service discharge.  A November 2004 VA treatment record reflects a prior diagnosis of PTSD with a negative screen.  See 756 pg CAPRI in VBMS 2/10/15 at 753.

A VA treatment record dated in December 2007, shows the Veteran reported an onset of symptoms of depression and anxiety in childhood, which were exacerbated in service. He indicated that he had been depressed for most of his life, and claimed that he was ostracized by his peers in school as well as being emotionally abused while in the military by fellow officers, and by his superior officer.  His symptoms included those of being mistrustful of others, hypervigilance and hyperstartle response.  He indicated that he remained angry over his abuse over the abuse and thought often about it.  Id. at 707-711.  A June 2008 mental health clinic (MHC) record revealed that Veteran to be worried regarding his physical health and diagnosed him with depression not otherwise specified, rule out anxiety disorder and alcohol dependence in remission.  Id. at 691.  He was assessed with PTSD, chronic and major depression and ruminated about repeated abuse and harassment in service.  Id at 628.  

A May 2009 record where the Veteran described multiple symptoms of PTSD related to military harassment.  He discussed two superiors who harassed him repeatedly for 4 months and indicated that prior to this he was doing well in service and making ranks.  He described being harassed briefly and went AWOL.  He presently had ongoing rumination about the harassment, along with symptoms such as avoiding crowds and hypervigilance.  His symptoms began after harassment.  He was diagnosed with PTSD, chronic, major depression moderate and alcohol abuse in remission.  

In August 2009 he was seen for PTSD symptoms and the MHC provider encouraged him to file a service connection claim for PTSD secondary to harassment.  In October 2009 he was still totally isolative and mistrustful of others, along with being hypervigilant.  The assessment was PTSD chronic and major depression moderate.  See 91 pg recs from 2008-2009 at pg 5, 18, 53, 54.

A VA primary care medical provider who has treated the Veteran for his psychiatric disorder, Nurse Practitioner M.K.M, provided a favorable December 2010 etiological opinion in which she determined that the Veteran has PTSD that is related to racial harassment in the military.  However, the Board, in the April 2013 remand, found the December 2010 opinion to be inadequate for VA rating purposes.  In this regard, the 2013 Board Remand narrative stated that it was very cursory and lacked any explanation or rationale as to how the Veteran met the criteria for PTSD, to include not identifying the Veteran's claimed stressor.  The Board also noted that there was no evidence that M.K.M had the opportunity to review the Veteran's service record prior to giving her opinion.  Moreover, the Board pointed out that there was no evidence that the PTSD diagnosis was made in accordance with the Diagnostic and Statistical Manual of Mental Disorders (hereinafter "DSM").  
Cf. Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (stating that mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis).  Lastly the opinion did not address possible aggravation of a pre-existing psychiatric disorder in light of the history given of his having experienced depression since childhood.  

In March 2011 the Veteran was seen by MHC with complaints of depressed mood with concerns about worsening health issues regarding a knee that faced possible amputation.  Following mental status exam he was assessed with PTSD related to military racial harassment and major depression moderate to severe by the same advanced nurse practitioner.  See 756 pg CAPRI in VBMS 2/10/15 at 294.  

Pursuant to the Board's April 2013 remand, the Veteran underwent a VA compensation examination in August 2015, and the examiner determined that the Veteran did not meet the DSM criteria for a diagnosis of PTSD because his stressor did not meet criterion A for such a diagnosis.  That examiner also found that the Veteran had no clinically significant levels of anxiety and depression and found no evidence of a preexisting psychiatric disability.  However, the Board in its November 2015 remand found this August 2015 VA opinion inadequate to decide the case, as it lacked rationale and did not address potentially significant evidence indicating behavioral changes highlighted in the 2013 remand.  In addition, the 2015 Board pointed out that while the August 2015 examiner correctly indicated that the Veteran's stressor is not related to fear of hostile military or terrorist activity, he made contradictory findings as to whether the stressor was related to personal assault.  

Following the November 2015 remand, the Veteran underwent yet another VA examination in April 2016 which too was inadequate.  Specifically the examiner found the Veteran not to meet the criteria for a PTSD diagnosis but did meet the criteria for an unspecified depressive disorder.  The etiology opinion regarding this diagnosed disorder was equivocal in that the examiner found it was as likely as not that this disorder was related to non-service-connected medical problems (diabetes and neuropathy).  However the examiner failed to address whether it also was as likely as not that the unspecified depressive disorder began in service, was otherwise aggravated in service or is otherwise related to service.  The April 2016 examiner also failed to address whether there was aggravation of a preexisting disorder as directed in the prior remands.  Due to these continued inadequacies, the Board requested a VHA opinion in January 2017.  The response to this request is as follows.

In December 2016 a VHA medical expert opinion was obtained from a psychiatrist, noted to be the mental health lead for VISN15.  The examiner not only reviewed the relevant evidence in the claims file, but also copied and attached to the examination report the pertinent medical evidence reviewed.  The examiner also discussed the social history, to include pre-service, during service and post service which was not only in the medical records by also in lay evidence provided by the Veteran and from service department records.  The history was noted to include the history of symptoms reported in childhood, the reported harassment in service; his post-service treatment for psychiatric symptoms with the differential diagnoses rendered and finally the multiple VA compensation examination reports addressing his claim.  Following this comprehensive review of the evidence, the examiner issued the following opinion in the report.  

First the VA psychiatrist identified all acquired psychiatric disorders present since the Veteran filed his claim for service connection in November 2008, and concluded that the current diagnosis was of unspecified depression.  The examiner noted that PTSD, depression, anxiety and "no mental disorder" had all been diagnosed by different medical providers after November 17, 2008.  However the August 2015 VA examination by a C&P psychologist who saw the Veteran in person did not diagnose any mental health conditions.  As for PTSD, the VHA examiner opined that this diagnosis had not been sustained upon review, with the advantage of hindsight and a full longitudinal analysis.  Neither the August 2015 examiner nor the April 2016 examiner were able to support a diagnosis of PTSD.  Both these examinations were noted to have been conducted by qualified medical professionals who were psychologists.  The VHA examiner determined that the current evidence cannot support a PTSD diagnosis either under DSM IV or V in this Veteran who served in a non-combat capacity for 2 years and left of his own accord.  The VA psychiatrist stated that he was not completely in disagreement with the Veteran's treating nurse practitioner (who provided the favorable opinion in December 2010).  However, the VA psychiatrist gave more credence to the 2 VA examiners who did not regularly treatment the Veteran and were devoted to providing a diagnosis as required by their examinations/circumstances.  As noted before, neither of these mental health clinicians diagnosed PTSD.  The VA psychiatrist concurred with the diagnosis made in the most recent examination from April 2016 that of unspecified depression, because this was the best overall fit for the Veteran's mental symptoms over the years.  The Board finds this part of the VHA opinion to be the most probative evidence of record concerning the current mental health diagnosis for the Veteran.  The Board gives this diagnosis much weight due to the credentials of the VA psychiatrist, the awareness of the pertinent facts, and the well-explained rationale support the diagnosis of unspecified depression.   

As to whether any diagnosed psychiatric disability pre-existed service and was not aggravated by service, the VHA examiner concluded that there was no "clear and unmistakable evidence" of a pre-existing psychiatric disorder.  It was acknowledged that the notes showed him as being picked on as a child, causing depression and anxiety but there was no record available of any professional examination or of mental health treatment at that time during childhood.  This was deemed likely to be within the realm of common childhood experiences.  

In light of this opinion, combined with other relevant medical and lay evidence of record, the Board finds that the evidence does not support a finding that the Veteran had a mental health disorder that pre-existed his period of active service.  In particular, the 2016 VA psychiatrist noted that while not desirable children commonly undergo teasing and being picked on without it leading to mental disorder.  Again the examiner pointed to the lack of any evidence of childhood psychiatric illness.  As for his 2 year military career, the VA psychiatrist noted the Veteran's self-reports of racial slurs and harassment by supervisors.  The examiner also noted the records of weight gain, obesity, lack of military bearing, nervousness and worry, as well as at least 2 episodes of going AWOL, followed by his voluntarily leaving service despite being promoted.  The examiner also noted that concurrent with this were family pressures such as from his marriage that did not last and from his mother who needed his help.  These occupational, racial, marital and family matters were viewed by the VA psychiatrist as existent realities that do not the meet the standard of clear and unmistakable evidence of mental disorder existing prior to or during service.  The VA psychiatrist added that the record did not show the Veteran being picked on as a child resulted in depression, to include because there was no professional documentation or treatment from that time noted.  In this regard, the psychiatrist noted, "[w]hile not desirable, chaldern commonly undergo teasing and being picked upon without it leading to mental disorder."  Again, the Board finds that a mental health disorder did not clear and unmistakably pre-exist service; therefore, he is presumed sound in this regard.  Next, the 2016 VA psychiatrist addressed the etiology of the Veteran's unspecified depression.

The VA psychiatrist gave an opinion that it is less likely than not that his psychiatric disability had its onset in service.  While a longitudinal review of the Veteran's record fits a diagnosis of unspecified depression, its onset could have been anywhere along the continuum from childhood to his marital or family issues after service or in the 31 years after service for which no mental health records are available.  The psychiatrist stated that the childhood issues were noted to fail the undebatable standard, and there were significant marital and family issues that occurred (after service).  The examiner further noted that a 31 year period of life before connecting with the VA in 2004 might have had seeds for his unspecified depression.  Additionally, the psychiatrist stated that the cause of the Veteran's depression includes physical factors, such as pain, that was noted present during service.   Therefore, the psychiatrist opined that the onset of the Veteran's unspecified depression in his 2 years of military is proportionately less likely to be the cause of his depression.  The examiner did concede "[t]hat is not to say that he does not harbor a lasting resentment of alleged racial discrimination."  

In providing additional rationale, the VA psychiatrist explained there were no objective ways such as blood test or imaging to detect psychiatric disorders, but rather the review of a compilation of past opinions made it possible to arrive at the most reasonable unifying diagnosis.  In this case, the mental health specialist found unspecified depression as the diagnosis.  PTSD was noted to be commonly used as a diagnosis in VA practice; however it was not the most appropriate diagnosis for this appellant.  The psychiatrist stated that for non-combat Veterans, the traumatic events during service must be of a level and magnitude beyond the prevailing social and military cultural norms for the time, which was not present in the case where racial slurs were invoked as a cause for PTSD.  Similarly, the psychiatrist stated that childhood teasing could not be considered as outside the societal and cultural norms.  In sum, the psychiatrist stated that the onset of unspecified depression is much more likely to have either preceded or followed his 2 year service given the 31 years of no records before VA contact in 2004.    

The VA psychiatrist further stated that while this opinion was not so much a disagreement with past providers who may have used a working diagnosis of PTSD, as it was an acknowledgement of the difficulties in managing mental symptoms.  Such symptoms may not necessarily derive from service trauma but from preceding or subsequent life.  The psychiatrist also acknowledged some limitations due to the lack of a direct examination of the Veteran by this examiner.  Notwithstanding this, the psychiatrist deemed the record sufficient to render an opinion.  

The Board must weigh the pertinent evidence of record.  The probative value of medical opinion evidence, among other factors, is based on whether a clinician was "informed of the relevant facts" and medical history in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this matter the Board finds the opinions from the December 2016 VA mental health expert, a lead psychiatrist, to carry significant weight.  This competent medical opinion determined that the criteria for PTSD was not met, assessed the appropriate diagnosis as unspecified disorder, found that this diagnsosis clearly and unmistakably did not pre-exist service and was less likely than not began in or was otherwise not related to service, to include any harassment that may have taken place.  Reasons why this opinion deserves much weight include its premise rooted in a comprehensive review and discussion of the relevant facts, to include review and discussion of evidence which was missed by prior VA examiners.  Further, each conclusion arrived at by the VA psychiatrist was accompanied by adequate rationale.  The Board acknowledges the statement that the longitudinal review of the record fits with the unspecified depression diagnosis that "could have been anywhere along the continuum from childhood to his marital and family issues after service" could be read as contradictory to other statements that it the depression did not clearly and unmistakably pre-exist service or that it began in service.  However, the psychiatrist later in the opinion provide a clear statement that it was less likely than not that the depression had its onset during active service.  This unambiguous statement along with a reading of the opinion as whole (and not this statement in insolation) does not significantly diminish the weight placed on this opinion for the reasons stated above.  

The Board further accepts the VHA examiner's findings that a diagnosis of PTSD is not currently shown, and that service connection on a direct basis is not warranted for the claimed psychiatric disorder diagnosed by the VHA examiner as unspecified depression.  Again as explained above, the VHA examiner's opinions were accompanied by comprehensive rationale based on the relevant facts.  

As for the December 2010 favorable opinion from the nurse practitioner who opined that the Veteran has PTSD that is related to racial harassment in the military, this opinion is inadequate for the reasons that had been pointed out by the Board in the April 2013 remand as discussed above.  Hence, it is of little probative value and is outweighed by the December 2016 VHA opinion.  As for the unfavorable opinions from the VA examinations from August 2015 and April 2016 although these examinations did not include adequate discussion of all the legal theories of entitlement or the complete evidence of record and thus standing alone are not adequate, the basic assessments and conclusions rendered by these examinations are noted to be supported by the December 2016 VHA opinion.  Likewise any other treatment records suggesting that the Veteran has a mental disorder including PTSD related to any alleged harassment in service are not shown to be based on such comprehensive rationale based on the relevant facts and are deemed to be outweighed by the VHA opinion for the reasons stated therein.  

In arriving at this conclusion, the Board has also considered the lay statements made by the Veteran regarding his mental health since his discharge from service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  However, competent medical evidence and opinion, because of their competent due to the training and expertise of the provider, is given more weight than the Veteran's lay statements on the matter of diagnosis and etiology of a metal disorder. Additionally, in this Veteran's case, his history regarding the onset of symptoms, as recounted above, is shown to be inconsistent and thus cannot be relied up from a credibility standpoint. 

In sum, the Board finds that the preponderance of the evidence is against a finding for service connection for an acquired psychiatric disorder, to include PTSD, anxiety and major depression.  Therefore, service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


